Title: From George Washington to Colonel Henry Beekman Livingston, 20 February 1777
From: Washington, George
To: Livingston, Henry Beekman



Sir
Morristown February 20th 1777.

I yesterday evening received the favor of your Letter of the 15th Instt. As the Congress vested the Conventions of the several States with powers to appoint Officers for their Quota of Batallions first voted, I have made it a point not to interfere though fully authorized, except in an Instance or two where the choice has been evidently improper and injudicious. This line of conduct I wish to pursue, and therefore

would not do more in the case referred to me, than to recommend Colo. Renier to the notice of the Conventn and for the vacancy you want him to fill—I have done this as you will perceive by the inclosed Letter, which after reading, you will be pleased to seal and transmit to them in such way as you judge proper. The character given Colo. Renier, is much to his honour, and the sacrifices I am told he has made on account of his Attachment to our Cause, claim our notice and some compensation. In respect to the Other Officers which you mention to be wanted, you must prevail on the Convention to appoint them, & if they will not, I shall confirm your own choice.
The situation of things in the Military line having undergone some alteration since I saw you, I would advise the Expedition you had in view to be laid aside. I do not think it improbable that your services may be wanted elsewhere and upon some more interesting occasion. I am Sir with much esteem Yr Most Hble Servt

G.W.

